Citation Nr: 1513700	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for radiculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which denied service connection for a low back disorder and radiculitis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has a low back disorder and radiculitis based on an injury he sustained while on active duty.  He relates that he was driving a recovery vehicle and was involved in an accident where he was thrown around and injured his back.  He claims he was medivaced from the scene and spent two to three days in the hospital as a result of the injury.  He maintains that he still has back pain as a result.  

A review of the record shows that in private treatment records dated in October 2012, the Veteran was involved in a head-on collision wherein he injured and thereafter received physical therapy for his back.  At the time of this medical report, a Worker's Compensation claim was ongoing.  Those records, which relate to the Veteran's low back, are not associated with the claims folder.  These records (Worker's Compensation records and the associated medical records) would be helpful in this regard.  

In January 2013, the Veteran underwent a VA examination.  The examiner indicated at the outset of the examination that the Veteran did not have a thoracolumbar condition.  However, he later stated that the Veteran's thoracolumbar spine condition interfered with his ability to work.  The examiner also attributed disc disease and associated arthritis to age-related problems as opposed to the Veteran's inservice injury.  Although the examiner stated in the examination report that the Veteran had arthritis, no x-rays demonstrating arthritis were associated with the report, and where there was a place to check on the report if arthritis was documented, he did not provide a response.  Finally, the examiner submitted all of these findings in his report, but stated that the Veteran would not submit to an examination.  The Veteran also submitted a letter to VA in February 2013 indicating that he thought the January 2013 VA examination was inadequate.  See 38 C.F.R. § 4.2 (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that the Veteran needs to be provided another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, (to specifically include Worker Compensation records and the associated medical records) that may have come into existence since the time the claims file was last updated.  

2.  Thereafter, the Veteran should undergo an appropriate VA examination (by an examiner who has not previously examined the Veteran, if possible) to determine the nature and etiology of any low back disorder he may have.  All indicated studies, to include x-ray findings,  should be performed.  The examiner should review the entire claims folder, and his/her report should include discussion of the Veteran's documented medical history and assertions.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder, and radiculitis, were the result of injury or disease during active duty service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

3.  When the development requested has been completed, the case should again be reviewed.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

